Citation Nr: 1521748	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  11-21 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2015, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing held at the RO.

Evidence has been received subsequent to the final consideration of the claim by the RO and the Veteran waived RO consideration of that evidence in a March 2015 submission to the Board.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for bilateral hearing loss.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service disease or injury and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, the first two elements are met by competent evidence.  See March 2015 Board Hearing Transcript (discussing in-service noise exposure); September 2011 Private Opinion Letter (noting bilateral hearing loss); June 2011 Private Audiological Evaluation (documenting thresholds of 40 decibels, bilaterally, at 4000 Hertz); February 2015 Private Audiological Evaluation (documenting thresholds of over 40 decibels at 3000 and 4000 Hertz in the left ear and at 4000 Hertz in the right ear); 38 C.F.R. § 3.385 (providing, in relevant part, that VA will consider impaired hearing to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater).

Unfortunately, this matter must be remanded to obtain an adequate opinion regarding the etiology of the Veteran's current bilateral hearing loss.

VA provided an audiological examination in January 2009, but when VA provides an examination, the examination must be an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The VA examiner opined that the Veteran's hearing loss (though it did not meet the criteria for a disability at the time of the examination) was not related to the Veteran's service because "his audiogram was completely normal at discharge."  January 2009 VA Examination.  However, the United States Court of Appeals for Veterans Claims has instructed that service connection may be established even where a separation examination shows normal hearing.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Nieves-Rodriguez, 22 Vet. App. at 302-304 (discussing factors that give a medical opinion probative weight).  Therefore, the January 2009 VA examiner's opinion is inadequate as a matter of law.

The record also contains a September 2011 opinion letter from a private examiner, but the etiological opinion is only expressed in terms of possibility rather than probability:  "I feel that his current condition may have been caused by exposure to his history of [sic] loud aircraft noise."  Consequently, the opinion is too speculative to be relied upon to grant the Veteran's claim.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) ("By using the term 'could,' without supporting clinical data or other rationale, [the expert's] opinion simply is too speculative to provide the degree of certainty for medical nexus evidence.").

The Board will remand this matter to obtain an updated examination and opinion from a VA examiner, rather than requesting clarification from the private examiner.  VA only has a duty to obtain clarification regarding a private examination report where "the missing information is relevant, factual, and objective - that is, not a matter of opinion - and where the missing evidence bears greatly on the probative value of the private examination report."  Savage v. Shinseki, 24 Vet.App. 259, 270 (2011) (emphasizing that the clarification required did "not in any way rely on the opinion of the [private] examiner").  The clarification necessary to obtain adequate medical evidence to decide this matter relies entirely upon the opinion of the examiner including the degree of probability (at least as likely as not versus less likely than not) that the Veteran's current bilateral hearing disability is related to his active service.

This latter finding, that the Board will not seek clarification from the private audiologist, does not preclude the Veteran or his representatives from obtaining that clarification or, alternatively, submitting new, relevant evidence from any other audiologist.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of his current bilateral hearing loss.  The claims folder, including a copy of this remand, must be made available and reviewed by the examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not that any current bilateral hearing loss was incurred in or otherwise related to the Veteran's military service. 

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  The examiner should identify and explain the significance of any factors relevant to the opinion, but should not rely solely on the fact that the Veteran's hearing thresholds were within normal limits on the May 1967 audiological examination performed in connection with his discharge.

The examiner should assume that, during his active service, the Veteran was exposed to the noise of jet aircraft along the flight lines without hearing protection as he described in his March 2015 Board hearing.  

2.  Then readjudicate the claim.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




